DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "rigid" in claims 1, 6, 8-9, 11 and 19-20 is a relative term which renders the claim indefinite.  The term “rigid" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For Examination purposes and in accordance with the specification and drawings, “rigid” will be interpreted as –having any level of stiffness--.
The term "flexible" in claim 20 is a relative term which renders the claim indefinite.  The term “flexible " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For Examination flexible” will be interpreted as –having any level of stiffness--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8 and 19-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Powers (USP 4452229) hereinafter referred to as Powers.

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Longitudinal Walls)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lateral Walls)] 
    PNG
    media_image1.png
    269
    446
    media_image1.png
    Greyscale

Powers Figure 2

Regarding Claim 1, Powers discloses a device for storage of heat/cold by transfer from a fluid, known as a charge fluid, for subsequent reuse by transfer to a fluid, known as a discharge fluid (see title), the device comprising: 
- a rigid external container (shown in figures 2-3 containing the thermal mass (11)) forming walls of the device (shown in figures 2-3); wherein 
the rigid external container is a freight container which can be mounted on, and transported by, a semitrailer (shown in annotated figure 2, wherein the external container that houses the thermal mass (11) is capable of being a freight container or rather a container that is capable of being mounted on and transported by a semitrailer, see intended use analysis below), the freight container (see above annotation) having two transverse lateral walls (see annotated figure 2 above) and two longitudinal lateral walls (see annotated figure 2 above) longer than the two transverse lateral walls (see annotated figure 2 above);
- a rigid storage module (11) arranged inside the external container (shown in figure 2) and comprising a rigid internal container forming walls (shown in figure 2) of the storage module, 
and a storage assembly (shown in figure 2, being the hollow cement blocks (12)) arranged inside the internal container designed for storage of the calories/frigories (see abstract); 
- a cold external interface (shown in figure 2, wherein the external interface is situated adjacent the building) arranged on one of the walls of the external container 
- a hot external interface (shown in figure 2, wherein the external interface is situated adjacent the building) arranged on one of the walls of the external container (shown in figure 2) and in communication with a hot internal interface arranged on the storage module (shown in figure 2, wherein the outlet (25) connects to the external interface), the hot external and internal interfaces ensuring the passage of hot fluids having a temperature greater than a temperature of the cold fluids, between the hot external interface and the storage module (shown in figure 2, wherein the fluid passes through the outlet (25) leaving the thermal mass and entering the building),
the hot and cold external interfaces being arranged on a single wall which is one of the transverse lateral walls of the external container (shown in annotated figure 2 above).
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “is a freight container which can be mounted on, and transported by, a semitrailer” does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language, wherein the 
Regarding Claim 2, Powers further discloses the cold and hot external interfaces are arranged on a single wall (shown in figure 2).
Regarding Claim 3, Powers further discloses the cold and hot internal interfaces are spaced from the walls of the external container (shown in figure 2).
Regarding Claim 4, Powers further discloses the cold and hot internal interfaces are arranged on two different walls among the walls of the storage module (shown in figure 2).
Regarding Claim 5, Powers further discloses the hot internal interface (25) is situated in the vicinity of and facing the wall which receives the hot external interface (shown in figure 2). 
Regarding Claim 6, Powers further discloses at least one cold duct (shown in figure 2, being the portion of the conduit that connects to the inlet (at 24)), connecting the cold external interface to the cold internal interface (shown in figure 2), and at least one hot duct (shown in figure 2, being the portion of the conduit that connects to the outlet (at 25)) connecting the hot external interface to the hot internal interface (shown in figure 2), and in that said the cold and hot ducts are arranged in an interior of the rigid external rigid container (shown in figure 2).
Regarding Claim 8, Powers further discloses the storage module (11) is arranged spaced from at least one wall of the walls of the external rigid container, forming at least one space between the storage module and said the at least one wall (shown in figure 2, wherein the thermal mass (11) is spaced from the sidewalls forming 
Regarding Claim 19, Powers further discloses at least one insulating layer arranged between the storage assembly and the rigid internal container (shown in annotated figure 2 below).
Regarding Claim 20, Powers further discloses the at least one insulating layer comprises at least one selected from the group consisting of: - a rigid insulating layer (shown in annotated figure 2 below, wherein the annotated insulation layer insulates to a degree and is situated between the outer walls of the thermal mass and the stacked hollow blocks).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Powers (USP 4452229) as applied in Claims 1-6, 8 and 19-20 above and in further view of Rossetti et al. (USP 3689022) hereinafter referred to as Rossetti.
Regarding Claim 7, although Powers discloses the cold duct has a dimension, and the hot duct has a dimension, Powers fails to disclose the cold duct has a dimension, which is smaller than a dimension of the hot duct.
Rossetti, also drawn to a heat exchanger, teaches the cold duct (shown in figure 5 being the manifold upstream of the plate member (9)) has a dimension, which is smaller than a dimension of the hot (shown in figure 5 being the manifold downstream of the plate member (9)) duct (shown in figure 5, wherein the sizes of the manifolds are displayed). “Further, to avoid any pressure buildup within the plate member 9, the outlet pipes 18b are of a larger diametrical size than the inlet pipe 18a”, col. 6 ll. 19-21).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Powers with the cold duct has a dimension, which is smaller than a dimension of the hot duct, as taught by Rossetti, the motivation being to reduce any unwanted pressure buildup within the heat exchanging container.         
Regarding Claim 18, a modified Powers further teaches a diameter (defined by Merriam Webster as “the length of a straight line through the center of an object or space”) of the cold duct is smaller than a diameter of the hot duct (see col. 6 ll. 19-21 of Rossetti).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Powers (USP 4452229) as applied in Claims 1-6, 8 and 19-20 above and in further view of Owens et al. (US PG Pub. 20150204618) hereinafter referred to as Owens.
Regarding Claim 9, although Powers further discloses wherein the storage module (11) is arranged against the lower wall (13) of the rigid external rigid container (shown in figure 2), and a longitudinal wall of said the external container (shown in figure 3), the cold and hot external interfaces are arranged on a single lateral wall of said the external container (shown in figure 2), the cold and hot internal interfaces are arranged on two opposite walls of the storage module (11, shown in figure 2), and the hot internal interface (at 25) is situated in the a vicinity of and facing the hot external interface (shown in figure 2). Powers fails to disclose the storage module is arranged against the longitudinal wall.
Owens, also drawn to a thermal storage assembly, teaches the storage module (interior assemble formed by walls (213), shown in figure 2) is arranged against the longitudinal wall (shown in figure 2, wherein the internal container is situated against at least three walls of the container (110)). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Powers with the storage module being arranged against the longitudinal wall, as taught by Owens, the motivation being to increase heat transfer applied to the thermal mass or to increase the size of the thermal mass for greater thermal storage in a given area.         

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Powers (USP 4452229) as applied in Claims 1-6, 8 and 19-20 above and in further view of Patrice et al. (Translation of French Document FR2928975A1) hereinafter referred to as Patrice.
Regarding Claim 12, Powers discloses at least one valve (dampers), the valve(s) being designed to permit or prevent the passage of the fluid(s) from/to the storage module (shown in figures 2 and 4). Powers fails to disclose a valve arranged between the cold external interface and the cold internal interface; and/or at least one valve arranged between the hot external interface and the hot internal interface.
Patrice, also drawn to a thermal storage device, teaches valves (shown in figure 3, regulating fluid flow to the enclosure (1)) arranged between the cold external interface and the cold internal interface (shown in figure 3, being between the interface at the external container and the interface at the interior container); and/or at least one valve arranged between the hot external interface and the hot internal interface (shown in figure 3, being between the interface at the external container and the interface at the interior container).
	One of ordinary skill in the art would recognize that there is a need in the art to provide a valve to regulate fluid flow to a thermal storage for the purpose of charging and discharging the thermal energy stored therein. Therefore, when there are a finite number of identified, predictable solutions, i.e. having the valves be inside of the external container or be outside of the exterior container, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. the valves are successful in regulating the fluid flow to 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Powers, by having a valve arranged between the cold external interface and the cold internal interface; and/or at least one valve arranged between the hot external interface and the hot internal interface, the motivation being to shield the valves from the elements thereby extending their operational life and, as discussed above, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E). 
Regarding Claim 13, Powers fails to teach at least one temperature sensor, the temperature being designed to measure a temperature of the charge and/or discharge fluid.
Patrice teaches at least one temperature sensor, the temperature being designed to measure a temperature of the charge and/or discharge fluid (“In the embodiment according to FIG. 3, the reserves are associated with a device (16) for regulating the minimum temperature of the storage fluid with a heat exchanger (17). They ensure that the temperature is maintained over time and only retain water that is hot enough for reserve storage (3). During short stops of the engine and the machine, the temperatures of the coolant drop in the engine, the radiator and in the pipes. This fluid is then no longer interesting to store. It must return to the engine directly via the two-passage path (8 - 16 -7) until it is detected as being hot enough to be operated then diverted to the exchanger (17) then to the reserve (3) to be stored”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Powers with at least one temperature sensor, the temperature being designed to measure a temperature of the charge and/or discharge fluid, as taught by Patrice, the motivation being to maintain a desirable temperature of the heat store and the distribute the stored thermal energy in accordance with the conditioning requirements of the end user.         
Regarding Claim 14, Powers fails to disclose the valves are controlled according to data measured by the temperature sensors.
Patrice teaches the valves are controlled according to data measured by the temperature sensors (see previous annotation in Claim 13, wherein the temperature is sensed and diverted either towards or away from the thermal storage based upon the temperature reading).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Powers with means for control of the valves according to data measured by the temperature sensors, as taught by Patrice, the motivation being to maintain a desirable temperature of the heat store and the distribute the stored thermal energy in accordance with the conditioning requirements of the end user.         

Claims 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Powers (USP 4452229) as applied in Claims 1-6, 8 and 19-20 above and in further view of Chopard et al. (US PG Pub. 20180291798) hereinafter referred to as Chopard.

[AltContent: textbox (Insulating Layer)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    498
    531
    media_image2.png
    Greyscale

Powers Figure 2
Regarding Claim 15, although Powers further discloses the storage module (11) comprises in insulation layer (shown in figure 2), Powers fails to explicitly disclose - a rigid first insulating layer disposed between the internal container and the storage assembly; and - a flexible second insulating layer disposed between the rigid insulating layer and the internal container, the second insulating layer being more flexible than the first insulating layer.
Chopard, also drawn to a thermal storage device, teaches - a rigid first insulating layer (15, “paraffin”, ¶ [157]) disposed between the internal container (outside walls of the module (3)) and the storage assembly (7); and 
- a flexible second insulating layer (23, “aerogel”, ¶ [166]) disposed between the rigid insulating layer (15) and the internal container (outside walls of the module (3)), the aerogel”) being more flexible than the first insulating layer (“paraffin”). It is old and well known that the Young’s Modulus for an aerogel is less than the Young’s Modulus for a paraffin (refer to the conclusion section for the required evidence and detailed explanation wherein references are cited but not relied upon regarding the instant rejection.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Powers with the aforementioned limitations, as taught by Chopard, the motivation being to provide rapid storage of thermal energy and extended retention of the stored thermal energy with a reduced weight and volume.         
Regarding Claim 16, Powers further discloses the storage module comprises: - at least one diffuser called cold diffuser (diffuser is shown in figure 2 adjacent the input pipe (24)), which is arranged between the cold internal interface (at 24) and the storage assembly (shown in figure 2), and which is designed for dispersion of fluid from the cold internal interface to the storage assembly (shown in figure 2), and/or convergence of fluid from the storage assembly to the cold internal interface (shown in figure 2); and/or - at least one diffuser called hot diffuser (diffuser is shown in figure 2 adjacent the output pipe (25)), which is arranged between the hot internal interface (at 25) and the storage assembly (shown in figure 2), and which is designed for dispersion of fluid from the hot internal interface to the storage assembly (shown in figure 2), and/or convergence of fluid from the storage assembly to said the hot internal interface (shown in figure 2).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Powers (USP 4452229) as applied in Claims 1-6, 8, 10 and 19-20 above and in further view of Kaneda (Translation of Japanese Patent Document JPS5612956A) hereinafter referred to as Kaneda.
Regarding Claim 17, although Powers discloses an opening at a lateral wall, Powers fails to disclose the internal container comprises an opening is arranged in its an upper wall of the internal container, and in that the external container comprises another opening is arranged in its an upper wall of the external container at the storage module, in order to permit access to the storage assembly.
Kaneda teaches an internal container (5) comprises an opening (4) arranged in its an upper wall of the internal container (shown in figure 2), and in that an external container (9) comprises an another opening is arranged in its an upper wall of the external container at the storage module, in order to permit access to the storage assembly (shown in figure 2, wherein the manhole (6) passes through an opening in the external container in order to allow access to the interior of the heat storage tank (5)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Powers with the internal container comprising an opening arranged in an upper wall of the internal container, and in that the external container comprises an another opening arranged in an upper wall of the external container at the storage module, in order to permit access to the storage assembly, as taught by Kaneda, the motivation being to provide maintenance to the thermal storage assembly or to repair or replace components of the thermal storage assembly in order to increase the operational life of the heat storage assembly.        

	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Powers, by having a door for providing access to the internal portion of a thermal storage assembly, the motivation being performing maintenance or repairs thereby extending the operational life of the system and, as discussed above, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E). 

Claims 1-3, 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Little (USP 0965391) in view of Franzius (Translation of German Patent Document DE102011000655A1) hereinafter referred to as Little and Franzius, respectively.

[AltContent: textbox (Longitudinal Walls)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lateral Walls)][AltContent: arrow]
    PNG
    media_image3.png
    207
    582
    media_image3.png
    Greyscale


Little Figure 2
Regarding Claim 1, Little discloses a device for storage of heat/cold by transfer from a fluid, known as a charge fluid, for subsequent reuse by transfer to a fluid, known as a discharge fluid, the device comprising: 
- a rigid external container (shown in figure 2) forming walls (16, 22, 23); 
the rigid external container is a freight container which can be mounted on, and transported by, a semitrailer (shown in figure 2, wherein the external container forming walls (16, 22, 23) is capable of being a freight container or rather a container that is capable of being mounted on and transported by a semitrailer, see intended use analysis below), the freight container (see above annotation) having two transverse lateral walls (see annotated figure 2 above) and two longitudinal lateral walls (see annotated figure 2 above) longer than the two transverse lateral walls (see annotated figure 2 above);
- a rigid storage module (4) arranged inside the external container (shown in figure 2) and comprising a rigid internal container forming walls (5) of the storage module (shown in figure 2), and a storage assembly (6) arranged inside the internal container designed for storage of the calories/frigories (shown in figure 2); 

- a hot external interface (shown in figure 2, being the interface on the external container wall (22) that allows the passage of outlet (13)) arranged on one of the walls of the external container (shown in figure 2) and in communication with a hot internal interface arranged on the storage module (shown in figure 2, wherein the outlet (13) connects to the case (4)), the hot external and internal interfaces ensuring the passage of hot fluids having a temperature greater than a temperature of the cold fluids, between the hot external interface and the storage module (shown in figure 2, wherein the fluid passes through the outlet (11) leaving the container through the walls (22)). Although Little discloses external interfaces being situated on the external container, Little fails to explicitly disclose the hot and cold external interfaces being arranged on a single wall which is one of the transverse lateral walls of the external container.
Franzius, also drawn to a heat storage device utilizing a thermal mass on the interior of an external container, teaches the hot and cold external interfaces (shown in figure 28, being the interfaces corresponding to the inlet/outlet for the working fluid to enter/exit the heat exchanger) being arranged on a single wall (shown in figure 28, 
	One of ordinary skill in the art would recognize that there is a need in the art to provide an inlet and outlet to a thermal storage device in order to utilize the stored thermal energy by an end user. Therefore, when there are a finite number of identified, predictable solutions, i.e. having the inlet/outlet on the same wall, adjacent walls or opposing walls, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. the inlet and outlet are successful in delivering and receiving working fluid to perform heat exchange, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Little, by situating the hot and cold external interfaces on a single wall which is one of the transverse lateral walls, the motivation being to have the heat exchanger components accessible on the same surface to minimize maintenance or repairs or to lessen the overall envelope of the heat exchanger and, as discussed above, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E). 
cold”, “hot”, “the cold external and internal interfaces ensuring the passage of cold fluids between the cold external interface and the storage module” and “the hot external and internal interfaces ensuring the passage of hot fluids having a temperature greater than a temperature of the cold fluids, between the hot external interface and the storage module” and “is a freight container which can be mounted on, and transported by, a semitrailer” does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 2, a modified Little further teaches the cold and hot external interfaces are arranged on a single wall (shown in figure 28 of Franzius, being the interfaces corresponding to the inlet/outlet for the working fluid to enter/exit the heat exchanger).
Regarding Claim 3, Little further discloses the cold and hot internal interfaces are spaced from the walls of the external container (shown in figure 2 of Little, wherein the intersection of the inlet/outlet ducts and the case (4) are spaced from the exterior walls (22)).
Regarding Claim 5, a modified Little further discloses the hot internal interface (shown in figure 2, wherein the outlet (13) connects to the case (4)) is situated in the vicinity of and facing the wall which receives the hot external interface. As taught by the combination of Little and Franzius, wherein a modified Little having the hot and cold external interfaces being arranged on a single wall (shown in figure 28 of Franzius, being the interfaces corresponding to the inlet/outlet for the working fluid to enter/exit 
Regarding Claim 6, Little further discloses at least one cold duct (shown in figure 2, being the portion of the inlet (11) that is located inside of the walls (22)), connecting the cold external interface (shown in figure 2, being the interface on the external container wall (22) that allows the passage of inlet (11)) to the cold internal interface (shown in figure 2, wherein the inlet (11) connects to the case (4)), and at least one hot duct (shown in figure 2, being the portion of the outlet (13) that is located inside of the walls (22)) connecting the hot external interface (shown in figure 2, being the interface on the external container wall (22) that allows the passage of outlet (13)) to the hot internal interface (shown in figure 2, wherein the outlet (13) connects to the case (4)), and in that said the cold and hot ducts are arranged in an interior of the rigid external rigid container (shown in figure 2 of Little).
Regarding Claim 8, Little further discloses the storage module (4) is arranged spaced from at least one wall of the walls of the external rigid container, forming at least one space between the storage module and said the at least one wall (shown in figure 2, wherein the case (4) is spaced from the sidewalls forming a space), in order to permit the passage of the cold and/or hot ducts (shown in figure 2, wherein the inlet and outlet travel in the space between the case (4) and the walls (22)).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Little (USP 0965391) in view of Franzius (Translation of German Patent Document DE102011000655A1) as applied in Claims 1-3, 5-6 and 8 above and in further view of Rossetti et al. (USP 3689022) hereinafter referred to as Rossetti.
Regarding Claim 7, although Little discloses the cold duct has a dimension, and the hot duct has a dimension, Little fails to disclose the cold duct has a dimension, which is smaller than a dimension of the hot duct.
Rossetti, also drawn to a heat exchanger, teaches the cold duct (shown in figure 5 being the manifold upstream of the plate member (9)) has a dimension, which is smaller than a dimension of the hot (shown in figure 5 being the manifold downstream of the plate member (9)) duct (shown in figure 5, wherein the sizes of the manifolds are displayed). “Further, to avoid any pressure buildup within the plate member 9, the outlet pipes 18b are of a larger diametrical size than the inlet pipe 18a”, col. 6 ll. 19-21).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Little with the cold duct has a dimension, which is smaller than a dimension of the hot duct, as taught by Rossetti, the motivation being to reduce any unwanted pressure buildup within the heat exchanging container.         
Regarding Claim 18, a modified Little further teaches a diameter (defined by Merriam Webster as “the length of a straight line through the center of an object or space”) of the cold duct is smaller than a diameter of the hot duct (see col. 6 ll. 19-21 of Rossetti).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Little (USP 0965391) in view of Franzius (Translation of German Patent Document DE102011000655A1) as applied in Claims 1-3, 5-6 and 8 above and in further view of Clearman et al. (USP 4384569) hereinafter referred to as Clearman.
Regarding Claim 11, although Little discloses a door, Little fails to disclose the rigid external rigid container comprises a door for access to an interior of the external container, the door is being arranged on the lateral wall opposite the lateral wall which receives the cold and hot external interfaces.
Clearman, also drawn to a thermal storage device, teaches the rigid external container (20) comprises a door (70) for access to an interior of the external container (shown in figure 2), the door is being arranged on the lateral wall opposite the lateral wall which receives the cold and hot external interfaces (26 and 26a, shown in figure 2).
One of ordinary skill in the art would recognize that there is a need in the art to provide a door to access the interior of a thermal storage device and collect thermal energy as disclosed in Little and Clearman. Therefore, when there are a finite number of identified, predictable solutions, i.e. having the door on a wall opposing the inlet and outlet or adjacent the inlet and outlet, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. the door allows for both access to the interior of the thermal storage device and collecting thermal energy, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
. 

Claims 12-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Little (USP 0965391) in view of Franzius (Translation of German Patent Document DE102011000655A1) as applied in Claims 1-3, 5-6 and 8 above and in further view of Patrice et al. (Translation of French Document FR2928975A1) hereinafter referred to as Patrice.
Regarding Claim 12, Little discloses at least one valve (12 and 14), the valve(s) being designed to permit or prevent the passage of the fluid(s) from/to the storage module (shown in figure 2). Little fails to disclose a valve arranged between the cold external interface and the cold internal interface; and/or at least one valve arranged between the hot external interface and the hot internal interface.
Patrice, also drawn to a thermal storage device, teaches valves (shown in figure 3, regulating fluid flow to the enclosure (1)) arranged between the cold external interface and the cold internal interface (shown in figure 3, being between the interface at the external container and the interface at the interior container); and/or at least one valve 
	One of ordinary skill in the art would recognize that there is a need in the art to provide a valve to regulate fluid flow to a thermal storage for the purpose of charging and discharging the thermal energy stored therein. Therefore, when there are a finite number of identified, predictable solutions, i.e. having the valves be inside of the external container or be outside of the exterior container, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. the valves are successful in regulating the fluid flow to the interior thermal store, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Little, by having a valve arranged between the cold external interface and the cold internal interface; and/or at least one valve arranged between the hot external interface and the hot internal interface, the motivation being to shield the valves from the elements thereby extending their operational life and, as discussed above, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E). 
Regarding Claim 13, Little fails to teach at least one temperature sensor, the temperature being designed to measure a temperature of the charge and/or discharge fluid.
Patrice teaches at least one temperature sensor, the temperature being designed to measure a temperature of the charge and/or discharge fluid (“In the embodiment according to FIG. 3, the reserves are associated with a device (16) for regulating the minimum temperature of the storage fluid with a heat exchanger (17). They ensure that the temperature is maintained over time and only retain water that is hot enough for reserve storage (3). During short stops of the engine and the machine, the temperatures of the coolant drop in the engine, the radiator and in the pipes. This fluid is then no longer interesting to store. It must return to the engine directly via the two-passage path (8 - 16 -7) until it is detected as being hot enough to be operated then diverted to the exchanger (17) then to the reserve (3) to be stored”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Little with at least one temperature sensor, the temperature being designed to measure a temperature of the charge and/or discharge fluid, as taught by Patrice, the motivation being to maintain a desirable temperature of the heat store and the distribute the stored thermal energy in accordance with the conditioning requirements of the end user.         
Regarding Claim 14, Little fails to disclose the valves are controlled according to data measured by the temperature sensors.
Patrice teaches the valves are controlled according to data measured by the temperature sensors (see previous annotation in Claim 13, wherein the temperature is 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Powers with controlling the valves according to data measured by the temperature sensors, as taught by Patrice, the motivation being to maintain a desirable temperature of the heat store and the distribute the stored thermal energy in accordance with the conditioning requirements of the end user.         
Regarding Claim 17, Little further discloses the internal container (4) comprises an opening is arranged in its an upper wall of the internal container (“In the form shown, the case 4 is a rectangular prism, and all of the walls thereof above the base are transparent, and the top 8 is also open to the sun's rays”, Pg. 1 ll. 34-38), and in that the external container comprises an another opening is arranged in its an upper wall of the external container at the storage module, in order to permit access to the storage assembly (the cover (16) of the exterior container is moved by hinges to create an opening).


Conclusion
Publication entitled “Determination of Young’s modulus of silica aerogels using holographic interferometry” discloses a Young’s Modulus for a silica aerogel.

See Table 1:
[AltContent: oval]
    PNG
    media_image4.png
    333
    803
    media_image4.png
    Greyscale


U.S. Pg. Pub. No. 20180169937 to Jones discloses a Young’s Modulus for paraffin wax being “paraffin wax with a Young's Modulus of 0.061 GPa”, ¶ [22] .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763